DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Claims 1-13, 15, 16, and 22-26 are currently pending.  Claims 14 and 17-21 have been cancelled.  Claims 22-26 have been added.  Claims 1-3, 7, 8, 10, 13, and 16 have been amended.  Claims 1, 10, and 22 are independent claims.

Rejections - Withdrawn
The previous 35 U.S.C §112(b) rejection of claims 7 and 8 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §112(d) rejection of claim 7 is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 1-4, 7, 9, 10, 11, and 15 over Blandin in view of Ronnewinkel is withdrawn as necessitated by amendment.
 The previous 35 U.S.C §103 rejection of claims 17-21 over Blandin in view of Ronnewinkel is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 5 and 12 over Blandin in view of Ronnewinkel in further view of Rusak is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 6 over Blandin in view of Ronnewinkel in further view of Anand is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 8 and 16 over Blandin in view of Ronnewinkel in further view of Renard is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 13 over Blandin in view of Ronnewinkel in further view of Bobbarjung is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 and 05/04/2022 was filed on the mailing date of the application on 05/29/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: Claims 5 and 6 contain amendment markings but have the status identifier “Previously Presented”. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. See 37 CFR 1.121. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the selectable response”.  However, there is insufficient antecedent basis for this limitation in the claim.  Examiner notes “a response” is what has been instantiated in parent claim 1.  Appropriate correction is required.

Examiner Note
Examiner has not interpreted limitations including chatbot with the respective corresponding function in claim 2 as invoking 35 USC 112(f) because the term chatbot is defined in the specification as “chatbot is a computer-implemented system that is configured to provide a service” [0020] and the term “system” has been defined as “Further, as used herein, the terms “component”, “module”, and “system” are intended to encompass computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor” [0019]. Thus, a chatbot is software.
If the examiner has not interpreted a claim limitation as invoking 35 U.S.C. 112(f) and an applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) applicant must either: (A) amend the claim to include the phrase "means" or "step"; or (B) rebut the presumption that 35 U.S.C. 112(f) does not apply by showing that the claim limitation is written as a function to be performed and does not recite sufficient structure, material, or acts to perform that function. See Watts, 232 F.3d at 881, 56 USPQ2d at 1839 (Fed. Cir. 2000) (Claim limitations were held not to invoke 35 U.S.C. 112, sixth paragraph, because the absence of the term "means" raised the presumption that the limitations were not in means-plus-function form and the applicant did not rebut that presumption.); see also Masco Corp. v. United States, 303 F.3d 1316, 1327, 64 USPQ2d 1182, 1189 (Fed. Cir. 2002) ("[W]here a method claim does not contain the term ‘step[s] for,' a limitation of that claim cannot be construed as a step-plus-function limitation without a showing that the limitation contains no act.").
The positively recited “processor” element of claim 10 has been interpreted as requiring hardware. 
The language “A computer-readable storage medium” of claim 22 (and depending claims 23-26) has been interpreted as excluding signals per se because the specification explicitly recites “Further, a propagated signal is not included within the scope of computer-readable storage media. ” [0080] Thus,
claims 22-26 are drawn to statutory subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-11, 15, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Raison et al. (US 2017/0293834 A1; hereafter “Raison”) in view of Xiaojiang (US 2014/0122083 A1; hereafter “Xiaojiang”).

Regarding Claim 1, Raison teaches a method for updating a chatbot, the method comprising: receiving, from a client computing device, an indication that the chatbot is to be updated; (Raison [0061] [0062] [0064]: describing receiving an indication to update the chatbot via a developer console; Fig. 1 and 3)
responsive to receiving the indication that the chatbot is to be updated, causing graphical user interface (GUI) features to be presented on a display of the client computing device, (Raison [0061] [0062] [0064]: displaying a developer console comprising various features; Fig. 3) 
the GUI features comprise a dialog included in training data for training the chatbot, wherein the chatbot has been trained based upon the training data, (Raison [0061] [0063] [0064]: story section may be selected by selecting a stories selection control 305. The stories section may be used for configuring stories [dialog] for use in teaching a natural language machine learning component the desired behavior for a messaging bot; a log section (for viewing logs of a messaging bot's messaging interactions, such as may be used to generate additional stories); [0033] [0065]: describing that the messaging bot is trained based on the examples [training data]) and 
further wherein the dialog comprises dialog turns set forth by the chatbot to an end user; (Raison [0050]: message thread may be between, for instance, a user and a messaging bot; [0062] [0078]: dialog includes messages between a messaging bot and user)
receiving an indication that a dialog turn in the dialog turns has been selected by a user of the client computing device, (Raison [0029] [0075]:  A branch may be performed on a received user message [a dialog turn];  [0064] [0102]: a developer may choose to copy a logged conversation to the story section and edit and annotate the logged conversation to generate a story; Fig 3 showing a selected dialog turn)
wherein the chatbot has a state at the dialog turn, wherein the dialog includes a first set of dialog turns that precede the dialog turn and a second set of dialog turns that follow the dialog turn; (Raison [0029] [0075]: A branch may be performed on a received user message, changing which portion of an example conversation should be performed depending on the contents of the user message [the received user message at the portion being the state of the dialog turn]. This may ease the development of stories by preventing the duplication of effort where two stories would have some portion be the same, such as an initial portion, while having other portions be different depending on how the user responds; Fig.3… NOTE: Examiner notes that a dialog turn can be between a first set of dialog turns and second set of dialog turns based on paragraph [0029] and Fig. 3 describing a received user message can have dialog turns preceding it [Fig.3] and a set of dialogs turns following [0029].)
subsequent to receiving the indication that the dialog turn has been selected by the user, receiving an indication that an updated dialog is to be generated, (Raison [0075] [0076]: A particular branch option may be selected to make an active branch option; The branch section for a branch option is the path in the example messaging conversation that will be taken if the branch option is received from a user as a user message; Fig. 3) 
wherein the updated dialog is to include the first set of dialog turns while failing to include the second set of dialog turns; (Raison [0029]: two stories would have some portion be the same, such as an initial portion, while having other portions be different)
in response to receiving the new dialog turn, causing second GUI features to be presented on the display of the client computing device, the second GUI features comprise selectable responses of the404462-US-NP2Appl. No. 15/992,143 Reply to Final Office Action of September 10, 2021chatbot to the new dialog turn set forth by the user; (Raison [0083] [0096]: generate one or more bot responses to the received user message; generating the one or more bot responses may comprise generating a plurality of bot response options; [0063] [0119]) 
receiving, from the user, a selection of a response from amongst the selectable responses; (Raison [0071] [0083] [0119]: selecting a particular one or more for use in responding to the user message; Fig. 4) and 
based upon the selection of the response, updating the chatbot, wherein future dialog turns output by the chatbot in response to user inputs are a function of the updating of the chatbot. (Raison [0032]: additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model; [0062] [0063] [0066]: The stories section may be used for configuring stories for use in teaching a natural language machine learning component the desired behavior for a messaging bot; [0083] [0089]: selecting a particular one or more for use in responding to the user message; [0090] [0091]: the chatbot is updated; [0117])
However, Raison may not explicitly teach every aspect of responsive to receiving the indication that the updated dialog is to be generated: removing the second set of dialog turns from the dialog such that the chatbot has the state; and presenting a text entry field on the display; subsequent to presenting the text entry field on the display, receiving a new dialog turn from the user to add to the dialog following the dialog turn selected by the user.
Xiaojiang teaches responsive to receiving the indication that the updated dialog is to be generated: removing the second set of dialog turns from the dialog such that the chatbot has the state; (Xiaojiang [0088] [0089] [0091]:  Chatbot system 108 marks the old reply as delete; [0123] [0124]: When users delete an input or output message from the script, system deletes all of its children and children of children; [0183]; Figs. 5A and 6A showing a second set of dialog turns is removed from the dialog such that the chatbot has a state) and 
presenting a text entry field on the display; (Xiaojiang [0083] [0167]: "Create user reply" interface 600 includes text box 608) 
subsequent to presenting the text entry field on the display, receiving a new dialog turn from the user to add to the dialog following the dialog turn selected by the user; (Xiaojiang [0167]: the word "No" is entered in text box 608 to respond that the website is not based on WordPress or other CMSs. The user then selects save button 606 to save the reply; [0182]: the new input or output message is stored as a child of the first input or output message) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to remove the second set of dialog turns and present a text entry field which receives a new dialog turn to be added to the dialog as taught by Xiaojiang for the benefit of updating a chatbot of Raison, with a reasonable expectation of success, in order to provide better replies (Xiaojiang [0088] [0091]).  Additionally,  Raison teaches in order to ease the development of stories by preventing the duplication of effort where two stories would have some portion be the same, such as an initial portion, while having other portions be different depending on how the user responds [0029]. In addition, both references (Raison and Xiaojiang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Raison in view of Xiaojiang teaches wherein the chatbot is configured to identify entities in the new dialog turn, (Raison [0069]-[0071] [0082]: example structured data extraction specifies the portion of the example user message associated with the entity name specification that the messaging bot should be trained to extract from similar example; [0131]) and 
wherein updating the chatbot comprises updating the chatbot with respect to entities identified in the new dialog turn. (Raison [0027]: stories may also be annotated with examples of the information that a bot should be extracting from user messages, thereby teaching the bots what to learn and how [0069] [0071]: example structured data extraction is trained; [0082]:extracting one or more values from the received user message and storing the one or more values in a structured data object) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Raison in view of Xiaojiang teaches wherein updating the chatbot comprises updating an artificial neural network of the chatbot.  (Raison [0026] [0027] [0032]: these additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model; [0062]-[0064] [0118]: stories section may be used for configuring stories for use in teaching a natural language machine learning component the desired behavior for a messaging) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Raison in view of Xiaojiang teaches wherein updating the artificial neural network comprises updating weights assigned to synapses of the artificial neural network.  (Raison [0122] [0123] [0198] [0199]: the coherence score (weight) in the coherence model is updated based on the selected conversation chat) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]


Regarding Claim 7, Raison in view of Xiaojiang teaches the selectable responses have respective scores assigned thereto, wherein a score assigned to the selectable response identifies a likelihood, as computed by the chatbot, that the selectable response is a correct response to the new dialog turn.  (Raison [0120] [0196]: generating the bot response may comprise: receiving a plurality of suggested bot responses, each of the plurality of suggested bot responses associated with a response ranking score...selecting the bot response as a suggested bot response of the post-processed suggested bot responses with a highest response ranking score; [0123]: coherence score may be a rating between 0 and 1 of how coherent each of the plurality of suggested bot responses is with the existing history of the user-to-bot conversation) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 9, Raison in view of Xiaojiang teaches wherein the dialog was previously conducted between the chatbot and an end user.  (Raison [0033] [0038]: logged conversations are between a user and the messaging bot; [0050]: message thread may be between, for instance, a user and a messaging bot; [0062] [0078]: dialog includes messages between a messaging bot and user; Xiaojiang [0102]) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Raison teaches a server computing device comprising: a processor; (Raison [0146] [0158] [0159]: processor) and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising: (Raison [0147] [0160]-[0162]: memory)
receiving, from a client computing device that is in network communication with the server computing system, an indication that a chatbot is to be updated; (Raison [0061] [0062] [0064]: describing receiving an indication to update the chatbot via a developer console; Fig. 1 and 3)
based upon the indication that the chatbot is to be updated, displaying a dialog between the chatbot and an end user of the chatbot, where the dialog includes a dialog turn set forth by the end user to the chatbot, (Raison [0062]-[0064]: displaying a developer console comprising various features; the developer console including a log section for viewing logs of a messaging bot's messaging
interactions; a developer may interact with a log to further review or edit; Fig. 3)
wherein the dialog comprises a first set of dialog turns between the chatbot and the end user that occurred prior to the dialog turn, and further wherein the dialog comprises a second set of dialog turns between the chatbot and the end user that occurred subsequent to the dialog turn, and further wherein the chatbot has a state at the dialog turn; (Raison  [0029] [0075]: A branch may be performed on a received user message, changing which portion of an example conversation should be performed depending on the contents of the user message [the received user message at the portion being the state of the dialog turn]. This may ease the development of stories by preventing the duplication of effort where two stories would have some portion be the same, such as an initial portion, while having other portions be different depending on how the user responds; Fig.3…NOTE: Examiner notes that a dialog turn can be between a first set of dialog turns and second set of dialog turns based on paragraph [0029] and Fig. 3 describing a received user message can have dialog turns preceding it [Fig.3] and a set of dialogs turns following [0029].)
receiving an indication that a developer of the chatbot has selected the dialog turn; (Raison [0029] [0075]:  A branch may be performed on a received user message [a dialog turn];  [0064] [0102]: a developer may choose to copy a logged conversation to the story section and edit and annotate the logged conversation to generate a story; Fig 3 showing a selected dialog turn)
subsequent to receiving the indication that the developer of the chatbot has selected the dialog turn, receiving an indication that an updated dialog is to be generated, (Raison [0075] [0076]: A particular branch option may be selected to make an active branch option; The branch section for a branch option is the path in the example messaging conversation that will be taken if the branch option is received from a user as a user message; Fig. 3) 
wherein the updated dialog turn is to include the first set of dialog turns but is not to include the second set of dialog turns, (Raison [0029]: two stories would have some portion be the same, such as an initial portion, while having other portions be different)
based upon the new dialog turn, causing potential responses of the chatbot to the new dialog turn to be displayed on a display of the client computing device; (Raison [0083] [0096]: generate one or more bot responses to the received user message; generating the one or more bot responses may comprise generating a plurality of bot response options; [0063] [0119]) 
receiving a selection of a potential response from amongst the potential responses from the developer; (Raison [0071] [0083] [0119]: selecting a particular one or more for use in responding to the user message; Fig. 4) 404462-US-NP5Appl. No. 15/992,143 Reply to Final Office Action of September 10, 2021and 
based upon the selection of the potential response in the potential responses by the developer, updating the chatbot, wherein future responses output by the chatbot in response to user inputs are a function of the updating of the chatbot. (Raison [0032]: additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model; [0062] [0063] [0066]: The stories section may be used for configuring stories for use in teaching a natural language machine learning component the desired behavior for a messaging bot; [0083] [0089]: selecting a particular one or more for use in responding to the user message; [0090] [0091]: the chatbot is updated; [0117])
However, Raison may not explicitly teach every aspect of based upon the indication that the updated dialog turn is to be generated: removing the second set of dialog turns from the dialog such that the chatbot has the state; and presenting a text entry field on the display; subsequent to presenting the text entry field on the display, receiving a new dialog turn from the developer to add to the dialog, the new dialog turn follows the dialog turn selected by the developer.
Xiaojiang teaches based upon the indication that the updated dialog turn is to be generated: removing the second set of dialog turns from the dialog such that the chatbot has the state; (Xiaojiang [0088] [0089] [0091]:  Chatbot system 108 marks the old reply as delete; [0123] [0124]: When users delete an input or output message from the script, system deletes all of its children and children of children; [0183]; Figs. 5A and 6A showing a second set of dialog turns is removed from the dialog such that the chatbot has a state) and 
presenting a text entry field on the display; (Xiaojiang [0083] [0167]: "Create user reply" interface 600 includes text box 608) 
subsequent to presenting the text entry field on the display, receiving a new dialog turn from the developer to add to the dialog, the new dialog turn follows the dialog turn selected by the developer; (Xiaojiang [0167]: the word "No" is entered in text box 608 to respond that the website is not based on WordPress or other CMSs. The user then selects save button 606 to save the reply; [0182]: the new input or output message is stored as a child of the first input or output message) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to remove the second set of dialog turns and present a text entry field which receives a new dialog turn to be added to the dialog as taught by Xiaojiang for the benefit of updating a chatbot of Raison, with a reasonable expectation of success, in order to provide better replies (Xiaojiang [0088] [0091]).  Additionally,  Raison teaches easing the development of stories by preventing the duplication of effort where two stories would have some portion be the same, such as an initial portion, while having other portions be different depending on how the user responds [0029]. In addition, both references (Raison and Xiaojiang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

 	Regarding Claim 11, Raison in view of Xiaojiang teaches wherein the chatbot comprises an artificial neural network, (Raison [0026] [0031] [0096]: the bot platform comprises a machine learning framework; Xiaojiang [0062])
wherein updating the chatbot comprises updating a weight assigned to a synapse of the artificial neural network. (Raison [0122] [0123] [0198] [0199]: the coherence score (weight) in the coherence model is updated based on the selected conversation chat) [The motivation of claim 10 is applicable to claim 11 and thereby incorporated]

Regarding Claim 15, Raison in view of Xiaojiang teaches wherein a computer-implemented assistant comprises the chatbot.  (Raison [0019] [0022] [0054] [0062] [0078]: network-accessible services [assistant] comprise the messaging bot; live user-to-bot messaging conversation) [The motivation of claim 10 is applicable to claim 15 and thereby incorporated]

Regarding Claim 22, Raison teaches a computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts comprising: (Raison [0161] [0227])
receiving, from a client computing device, an indication that a chatbot is to be updated; (Raison [0061] [0062] [0064]: describing receiving an indication to update the chatbot via a developer console; Fig. 1 and 3)
responsive to receiving the indication that the chatbot is to be updated, causing graphical user interface (GUI) features to be presented on a display of the client computing device, (Raison [0061] [0062] [0064]: displaying a developer console comprising various features; Fig. 3) 
the GUI features comprise a dialog included in training data for training the chatbot, wherein the chatbot has been trained based upon the training data, (Raison [0061] [0063] [0064]: story section may be selected by selecting a stories selection control 305. The stories section may be used for configuring stories [dialog] for use in teaching a natural language machine learning component the desired behavior for a messaging bot; a log section (for viewing logs of a messaging bot's messaging interactions, such as may be used to generate additional stories); [0033] [0065]: describing that the messaging bot is trained based on the examples [training data]) and 
further wherein the dialog comprises dialog turns set forth by the chatbot to an end user; (Raison [0050]: message thread may be between, for instance, a user and a messaging bot; [0062] [0078]: dialog includes messages between a messaging bot and user)
receiving an indication that a dialog turn in the dialog turns has been selected by a user of the client computing device, (Raison [0029] [0075]:  A branch may be performed on a received user message [a dialog turn];  [0064] [0102]: a developer may choose to copy a logged conversation to the story section and edit and annotate the logged conversation to generate a story; Fig 3 showing a selected dialog turn)
wherein the chatbot has a state at the dialog turn, wherein the dialog includes a first set of dialog turns that precede the dialog turn and a second set of dialog turns that follow the dialog turn; (Raison [0029] [0075]: A branch may be performed on a received user message, changing which portion of an example conversation should be performed depending on the contents of the user message [the received user message at the portion being the state of the dialog turn]. This may ease the development of stories by preventing the duplication of effort where two stories would have some portion be the same, such as an initial portion, while having other portions be different depending on how the user responds; Fig.3… NOTE: Examiner notes that a dialog turn can be between a first set of dialog turns and second set of dialog turns based on paragraph [0029] and Fig. 3 describing a received user message can have dialog turns preceding it [Fig.3] and a set of dialogs turns following [0029].)
subsequent to receiving the indication that the dialog turn has been selected by the user, receiving an indication that an updated dialog is to be generated, (Raison [0075] [0076]: A particular branch option may be selected to make an active branch option; The branch section for a branch option is the path in the example messaging conversation that will be taken if the branch option is received from a user as a user message; Fig. 3) 
wherein the updated dialog is to include the first set of dialog turns while failing to include the second set of dialog turns; (Raison [0029]: two stories would have some portion be the same, such as an initial portion, while having other portions be different)
in response to receiving the new dialog turn, causing second GUI features to be presented on the display of the client computing device, the second GUI features comprise selectable responses of the chatbot to the new dialog turn set forth by the user; (Raison [0083] [0096]: generate one or more bot responses to the received user message; generating the one or more bot responses may comprise generating a plurality of bot response options; [0063] [0119]) 
receiving, from the user, a selection of a response from amongst the selectable responses; (Raison [0071] [0083] [0119]: selecting a particular one or more for use in responding to the user message; Fig. 4) and 
based upon the selection of the response, updating the chatbot, wherein future dialog turns output by the chatbot in response to user inputs are a function of the updating of the chatbot.  (Raison [0032]: additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model; [0062] [0063] [0066]: The stories section may be used for configuring stories for use in teaching a natural language machine learning component the desired behavior for a messaging bot; [0083] [0089]: selecting a particular one or more for use in responding to the user message; [0090] [0091]: the chatbot is updated; [0117])
However, Raison may not explicitly teach every aspect of responsive to receiving the indication that the updated dialog is to be generated: removing the second set of dialog turns from the dialog such that the chatbot has the state; and presenting a text entry field on the display;404462-US-NP7Appl. No. 15/992,143 Reply to Final Office Action of September 10, 2021subsequent to presenting the text entry field on the display, receiving a new dialog turn from the user to add to the dialog following the dialog turn selected by the user. 
Xiaojiang teaches responsive to receiving the indication that the updated dialog is to be generated: removing the second set of dialog turns from the dialog such that the chatbot has the state; (Xiaojiang [0088] [0089] [0091]:  Chatbot system 108 marks the old reply as delete; [0123] [0124]: When users delete an input or output message from the script, system deletes all of its children and children of children; [0183]; Figs. 5A and 6A showing a second set of dialog turns is removed from the dialog such that the chatbot has a state) and 
presenting a text entry field on the display;404462-US-NP7Appl. No. 15/992,143Reply to Final Office Action of September 10, 2021 (Xiaojiang [0083] [0167]: "Create user reply" interface 600 includes text box 608) 
subsequent to presenting the text entry field on the display, receiving a new dialog turn from the user to add to the dialog following the dialog turn selected by the user; (Xiaojiang [0167]: the word "No" is entered in text box 608 to respond that the website is not based on WordPress or other CMSs. The user then selects save button 606 to save the reply; [0182]: the new input or output message is stored as a child of the first input or output message) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to remove the second set of dialog turns and present a text entry field which receives a new dialog turn to be added to the dialog as taught by Xiaojiang for the benefit of updating a chatbot of Raison, with a reasonable expectation of success, in order to provide better replies (Xiaojiang [0088] [0091]).  Additionally,  Raison teaches easing the development of stories by preventing the duplication of effort where two stories would have some portion be the same, such as an initial portion, while having other portions be different depending on how the user responds [0029]. In addition, both references (Raison and Xiaojiang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 23, Raison in view of Xiaojiang teaches wherein the chatbot is configured to identify entities in the new dialog turn, (Raison [0069]-[0071] [0082]: example structured data extraction specifies the portion of the example user message associated with the entity name specification that the messaging bot should be trained to extract from similar example; [0131]) and wherein updating the chatbot comprises updating the chatbot with respect to entities identified in the new dialog turn. (Raison [0027]: stories may also be annotated with examples of the information that a bot should be extracting from user messages, thereby teaching the bots what to learn and how [0069] [0071]: example structured data extraction is trained; [0082]:extracting one or more values from the received user message and storing the one or more values in a structured data object) [The motivation of claim 22 is applicable to claim 23 and thereby incorporated]

Regarding Claim 24, Raison in view of Xiaojiang teaches wherein updating the chatbot comprises updating an artificial neural network of the chatbot.  (Raison [0026] [0027] [0032]: these additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model; [0062]-[0064] [0118]: stories section may be used for configuring stories for use in teaching a natural language machine learning component the desired behavior for a messaging) [The motivation of claim 22 is applicable to claim 24 and thereby incorporated]

Regarding Claim 25, Raison in view of Xiaojiang teaches wherein updating the artificial neural network comprises updating weights assigned to synapses of the artificial neural network. (Raison [0122] [0123] [0198] [0199]: the coherence score (weight) in the coherence model is updated based on the selected conversation chat) [The motivation of claim 22 is applicable to claim 25 and thereby incorporated]

Claims 5, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raison in view of Xiaojiang in further view of Rusak et al. (US 2019/0103092 A1; hereafter “Rusak”).

Regarding Claim 5, Raison in view of Xiaojiang teaches further comprising: subsequent to updating the artificial neural network, assigning a new response [to an output node of the artificial neural network based upon input from the user]. (Raison [0032]: additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model)
However, Raison in view of Xiaojiang may not explicitly teach every aspect of subsequent to updating the artificial neural network, assigning a new response to an output node of the artificial neural network based upon input from the user.
Rusak teaches subsequent to updating the artificial neural network, assigning a new response to an output node of the artificial neural network based upon input from the user. (Rusak [0029]
[0030] [0085]-[0089]: the graphical model is updated according to the new assigned response based upon input from the user; [0093] [0105])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to assign the new response for the chatbot to an output node of the artificial neural network as taught by Rusak for the benefit of updating a chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, in order to increase the relevancy and response accuracy for future automation success when responding to user messaging. In addition, references (Raison in view of Xiaojiang and Rusak) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 12, Raison in view of Xiaojiang may not explicitly teach every aspect of wherein the artificial neural network is a recurrent neural network.  
Rusak teaches wherein the artificial neural network is a recurrent neural network. (Rusak [0029]: recurrent neural network) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the artificial neural network to be a recurrent neural network as taught by Rusak for the benefit of updating a chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, because recurrent neural networks can recall the past and its selections are motivated with the aid of what it has learned from the past. In addition, references (Raison in view of Xiaojiang and Rusak) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 26, Raison in view of Xiaojiang teaches the acts further comprising: subsequent to updating the artificial neural network, assigning a new response [to an output node of the artificial neural network based upon input from the user]. (Raison [0032]: additional stories added to the existing stories for the bot, fed into the bot engine to produce an updated and improved machine learning model)
However, Raison in view of Xiaojiang may not explicitly teach every aspect of subsequent to updating the artificial neural network, assigning a new response to an output node of the artificial neural network based upon input from the user.
Rusak teaches subsequent to updating the artificial neural network, assigning a new response to an output node of the artificial neural network based upon input from the user. (Rusak [0029]
[0030] [0085]-[0089]: the graphical model is updated according to the new assigned response based upon input from the user; [0093] [0105])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to assign the new response for the chatbot to an output node of the artificial neural network as taught by Rusak for the benefit of updating a chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, in order to increase the relevancy and response accuracy for future automation success when responding to user messaging. In addition, references (Raison in view of Xiaojiang and Rusak) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raison in view of Xiaojiang in further view of Anand et al. (US 2019/0212879 A1; hereafter “Anand”).

Regarding Claim 6, Raison in view of Xiaojiang does teach excluding invalid responses subsequently (Raison [0119]-[0121]); however, Raison in view of Xiaojiang may not explicitly teach every aspect of further comprising: subsequent to updating the artificial neural network, masking an output node of the artificial neural network based upon input from the user.  
Anand teaches further comprising: subsequent to updating the artificial neural network, masking an output node of the artificial neural network based upon input from the user. (Anand [0019] [0056] [0058]: Collapse [masking]--handle the syntax rule for named entities, i.e. hide nodes that are no longer active or semantically relevant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter to a mask an output node of the artificial neural network as taught by Anand for the benefit of updating a chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, in order to hide nodes that are no longer active or semantically relevant.  In addition, references (Raison in view of Xiaojiang and Anand) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raison in view of Xiaojiang in further view of Renard et al. (US 2019/0215249 A1; hereafter “Renard”).

Regarding Claim 8, Raison in view of Xiaojiang teaches further comprising: subsequent to receiving the new dialog turn, causing third GUI features to be presented on the display of the client computing device, wherein the third GUI features comprise a proposed entity extracted by the chatbot from the new dialog turn; (Raison [0071]: example structured data extraction may be specified via a drop-down menu, wherein the drop-down menu comprises each of the text segments [the third GUI features] in the example user message)  
However, Raison in view of Xiaojiang may not explicitly teach every aspect of receiving an indication that the chatbot improperly extracted the proposed entity from the new dialog, wherein the chatbot improperly extracted the proposed entity from the new dialog turn.  
Renard teaches wherein the third GUI features comprise a proposed entity extracted by the chatbot from the new dialog turn; (Renard [0063]: keyword detection; [0082] [0092]: error engine 332 may perform one or more of identify a source of error in the prediction, identify potential errors, indicate a source of the error (e.g. that the error may be attributed to misidentification of intent and/or that multiple intents are similar, which may cause confusion in identification by the chatbot), prompt the trainer to remove example prompts (e.g. sentences) associated with an intent to reduce overfitting, prompt the user to provide additional and/or varied prompts for an intent (e.g. by displaying intents with low variety), identify sentences that are matched to intent(s) at a low rate for evaluation and classification by the trainer; Figs. 8A-80)
receiving an indication that the chatbot improperly extracted the proposed entity from the new dialog,  (Renard [0100]: element 836 was selected by the agent and window 838 is displayed in which the user may select an element indicating the type of error) wherein the chatbot improperly extracted the proposed entity from the new dialog turn.  (Renard [0083] [0100]: the identified errors are used to improve (e.g. train) the Al engine 322 and or conversation ranking engine 324 so that the AI engine 322 improves over time and may provide better answers in the future and/or the conversation ranking engine 324 may better identify problematic sessions/conversations in the future)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate GUI features that correspond to a proposed entity that was incorrectly identified as taught by Renard for the benefit of updating a chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, in order to make corrective actions which would improve the training of the Al/chatbot (Renard [0082] [0083]). In addition, references (Raison in view of Xiaojiang and Renard) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Raison in view of Xiaojiang teaches wherein the chatbot comprises an entity extraction module, wherein the new dialog turn comprises an entity, (Raison [0071]:  example structured data extraction 366 may specify the portion of the example user message 360 associated with the entity name specification; example structured data extraction may be specified via a drop-down menu, wherein the drop-down menu comprises each of the text segments [the third GUI features] in the example user message)  
However, Raison in view of Xiaojiang may not explicitly teach every aspect of the acts further comprising: receiving an indication from the developer of the chatbot that the entity was incorrectly identified by the entity extraction module; and updating the entity extraction module based upon the indication that the entity was incorrectly identified by the entity extraction module.  
Renard teaches the acts further comprising: receiving an indication from the developer of the chatbot that the entity was incorrectly identified by the entity extraction module; (Renard [0058] [0081] [0082] [0100]: the user may select an element indicating the type of error) and updating the entity extraction module based upon the indication that the entity was incorrectly identified by the entity extraction module. (Renard [0083] [0100]: the identified errors are used to improve (e.g. train) the Al engine 322 and or conversation ranking engine 324 so that the Al engine 322 improves over time and may provide better answers in the future and/or the conversation ranking engine 324 may better identify problematic sessions/conversations in the future)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate GUI features that correspond to a proposed entity that was incorrectly identified as taught by Renard for the benefit of updating a chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, in order to make corrective actions which would improve the training of the Al/chatbot (Renard [0082] [0083]). In addition, references (Raison in view of Xiaojiang and Renard) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raison in view of Xiaojiang in further view of Bobbarjung et al. (US 2019/0124020 A1; hereafter “Bobbarjung”).

Regarding Claim 13, Raison in view of Xiaojiang teaches wherein the chatbot comprises an artificial neural network, (Raison [0026] [0031] [0096]: the bot platform comprises a machine learning framework; Xiaojiang [0062]) and 
further wherein the potential responses comprise a second potential response, (Raison [0083] [0096] [0116]: generating the one or more bot responses may comprise generating a plurality of bot response options) the acts further comprising: 
receiving, from the developer of the chatbot, a selection of the second potential response; (Raison [0083] [0120]: selecting a particular one or more for use in responding to the user message)
receiving, from the developer, an indication that the second potential response is to be deleted as a response that the chatbot is able to output; (Raison [067]: delete control 307 may empower the deletion of the current story being edited in the developer console; [0120] and “excluding one or more invalid bot responses of the plurality of suggested bot response to generate a plurality of post-processed suggested bot responses; Xiaojiang [0100] [0123]: users delete an input or output message from the script))
However, Raison in view of Xiaojiang may not explicitly teach every aspect of removing the second dialog turn from the artificial neural network.  
Bobbarjung teaches removing the second dialog turn from the artificial neural network. (Bobbarjung [0075] [0096] [0117] [0119]: deleting a selected response/file and removes from or propagates changes in the neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to remove the response from the artificial neural network as taught by Bobbarjung for the benefit of updating an chatbot of Raison in view of Xiaojiang, with a reasonable expectation of success, in order to remove nodes that are no longer active or semantically relevant and in order to increase the relevancy and response accuracy for future automation success when responding to user messaging. In addition, references (Raison in view of Xiaojiang and Bobbarjung) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, updating dialogue systems. This close relation between both of the references highly suggests a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Banfi et al.
US 10,678,406 B1 – “Based on user selection, the visualizer 206 can delete the orphan path” [column 22 lines 11-12]; Fig. 6I showing a first set of dialog turns while failing to include a second set of dialog turns such that the chatbot has a state


US Patent Application Publications
Abraham 
US 2018/0376002 A1 – “the personalized conversation bots can continue generating recommended responses during conversations involving the human agents that are displayed to the human agents” [0054]
Anand et al.
US 2012/0173243 A1 – “if the second thread had traversed the nodes as (2, 6, 10, 14) and the second thread clone traversed (2, 6, 10 15), changing the answer at Node 6 would result initially in the truncating of both threads to (2, 6). This creates duplicate threads, and the second thread clone is deleted” [0072]
Bastide et al.
US 2015/0347919 A1 – Directed to conversation branching [Abstract]
Beilby et al.
US 2012/0041903 A1 – Directed to various chatbot operations [Abstract]
Campos et al. 
US 2018/0189794 A1 – Directed to branching of conversations based on the inputs or interactions with the customer [0059]
Duan 
US 2014/0122619 A1 – Directed to an interactive chat log [Abstract]
Eisenzopf
US 2020/0143288 A1 – Directed to training chatbots [Abstract]
Hu et al.
US 2019/0138879 A1 – Directed to interactive agent receiving a branch to which a new dialog will be added [0064]
Kono et al. 
US 2020/0374245 A1 – Directed to  changing a specific input message among messages displayed in times series to another input message [Abstract] [Fig. 7]
Rakovitsky et al.
US 2018/0331979 A1 – “conversation tree branches can be created, for example, by inputting or selecting data for a first data entry box 204 corresponding to a first prompt 204, associated with a Text Prompt field 205, for the conversation 201” [0045]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        September 1, 2022